DETAILED ACTION
Claims 1-9 and 11-16 are presented for examination.
Claims 1-9, 11, and 12 are amended.
Claims 13-16 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first reception unit configured to receive”; “a second reception unit configured to receive”; “a third reception unit configured to receive”; “notification unit configured to notify” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (fig. 2A, 2B, paragraphs 0008, 0029-0032) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 discloses the apparatus comprising: “a first reception unit configured to receive”, “a second reception unit configured to receive”; and “a third reception unit configured to receive”, in lines 5-9. Applicant identifies paragraph 0024, as providing 

Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
(1)	Patil is not understood to teach or suggest, among other features, a second reception unit that receives, from a first other communication apparatus, a second signal for service provision notification, and a third reception unit that receives, from a second other communication apparatus, a third signal for service provision notification. It follows, then, that Patil also fails to provide a notification unit that notifies the client apparatus of information related to the first other communication apparatus and information related to the second other communication apparatus together in a case where the first signal, the second signal, and third signal are received, [Remarks, pages 12-14].
The Examiner respectfully disagrees with these arguments.

As per the first argument,
As indicated in the previous rejection and below, Patil discloses a second reception unit configured to receive, from the first other communication apparatus, a second signal for service provision notification [fig. 3, paragraphs 0071, 0072, 0114, 0118, a second reception unit configured to receive, from the first other communication apparatus, a second signal for service provision notification (proxy negotiation 310; separate signal or message providing additional parameters for the service advertisement)]; a third reception unit configured to receive, from a second other communication apparatus, a third signal for service provision notification [fig. 7, paragraphs 0073, 0087, 0115, 0123, a third reception unit configured to receive, from a second other communication apparatus, a third signal for service provision notification (actively request (via the discovery request 314) a given service from the surrounding STAs within cluster 320; means 730 for receiving a discovery request in response to the broadcast message)]; and a notification unit configured to notify the client apparatus of information related to the first other communication apparatus and information related to the second other communication apparatus together in a case where the first signal, the second signal, and third signal are received [fig. 3, 5, 7, paragraphs 0008, 0072, 0082, 0115, 0121, 0123, a notification unit configured to notify the client apparatus of information related to the first other communication apparatus and information related to the second other communication apparatus together in a case where the first signal, the second signal, and third signal are received (responding to the discovery request, providing proxy service to the at least one seeker station; in response to the receiving, of a first proxy broadcast message (comprising service provision), and a discovery request)].
  
Regarding a second reception unit configured to receive…; a third reception unit configured to receive, …; a notification unit configured to notify…, Patil discloses in Figure 7, paragraphs 0099 and 0100


    PNG
    media_image1.png
    458
    660
    media_image1.png
    Greyscale

Figure 3 illustrates receiving a service advertisement 308; receiving additional parameters for the service advertisement (309, 310); receiving a discovery request (314); and notifying information in a proxy discovery response 316.
[0071] …. Following the receipt of a service advertisement 308, a given STA may become a proxy STA following an appropriate handshake 309. A proxy negotiation 310 with the provider STA 304 may also be required in some implementations, however in certain embodiments a seeker STA 306 in a mesh network, or cluster 320, that receives a service advertisement 308 may automatically serve as the proxy STA 302 if a member of the cluster 320 that supports the associated service. 
[0072] …. Once the seeker STA 306 receives the proxy broadcast 312, the seeker STA 306 may respond with a discovery request 314 requesting services from the provider STA 304 through the proxy STA 302. On behalf of the provider STA 304, the proxy STA 302 may respond with a proxy discovery response 316 and further establish communications between the seeker STA 306 and the provider STA 304 (through the proxy STA 302 acting as a relay). …. 
In other words, Patil discloses receiving service provision information and notifying service information to other devices in the cluster.

Therefore, given that Patil discloses receiving service provision information and notifying service information to other devices in the cluster, then Patil clearly discloses a second reception unit configured to receive…; a third reception unit configured to receive, …; and a notification unit configured to notify.

Regarding the rejection of claims 11 and 12, claims 11 and 12 recite the same limitations as set forth in claim 1, the response to claim 1 is also applicable to claims 11 and 12, and thus please refer to the response to claim 1 above.

Regarding the dependent claims 2-9 and 13-16, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.

In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patil et al., (hereinafter Patil), U.S. Publication No. 2015/0081840.

As per claim 1, Patil discloses a communication apparatus that can act as a proxy to perform communication with a plurality of other communication apparatuses by receiving a request from a client apparatus in a network in compliance with the Neighbor Awareness Networking standard [fig. 1A, 1B, paragraphs 0003, 0047, 0063, 0066, a communication apparatus that can act as a proxy (proxy station ("proxy STA")) to perform communication with a plurality of other communication apparatuses (comprise a plurality of STAs) by receiving a request from a client apparatus (receive requests for services) in a network in compliance with the Neighbor Awareness Networking standard (NAN (e.g., the cluster 170))], the apparatus comprising: 
a first reception unit configured to receive, from a first other communication apparatus, a first signal for service provision notification [fig. 7, paragraphs 0117, 0121, 0122, a first reception unit configured to receive, from a first other communication apparatus, a first signal for service provision notification (a mobile device (such as seeker STA 302 /proxy STA 302) receives a service announcement message from a provider STA (such as provider STA 304) advertising the availability of a given service; means 710 for receiving a service announcement from a provider station)], 
a second reception unit configured to receive, from the first other communication apparatus, a second signal for service provision notification [fig. 3, paragraphs 0071, 0072, 0114, 0118, a second reception unit configured to receive, from the first other communication apparatus, a second signal for service provision notification (proxy negotiation 310; separate signal or message providing additional parameters for the service advertisement)]; 
a third reception unit configured to receive, from a second other communication apparatus, a third signal for service provision notification [fig. 7, paragraphs 0073, 0087, 0115, 0123, a third reception unit configured to receive, from a second other communication apparatus, a third signal for service provision notification (actively request (via the discovery request 314) a given service from the surrounding STAs within cluster 320; means 730 for receiving a discovery request in response to the broadcast message)]; and 
a notification unit configured to notify the client apparatus of information related to the first other communication apparatus and information related to the second other communication apparatus together in a case where the first signal, the second signal, and third signal are received [fig. 3, 5, 7, paragraphs 0008, 0072, 0082, 0115, 0121, 0123, a notification unit configured to notify the client apparatus of information related to the first other communication apparatus and information related to the second other communication apparatus together in a case where the first signal, the second signal, and third signal are received (responding to the discovery request, providing proxy service to the at least one seeker station; in response to the receiving, of a first proxy broadcast message (comprising service provision), and a discovery request)].

As per claim 2, Patil discloses the communication apparatus according to claim 1, further comprising: 
fig. 2, paragraphs 0053, 0094, a memory control unit configured to store (instructions in the memory 206)], in a memory, information related to at least one of the plurality of other communication apparatuses [fig. 2, paragraphs 0053, 0055, 0094, 0133, a memory, information related to at least one of the plurality of other communication apparatuses], 
wherein in a case in which the information related to the first other communication apparatus and/or the information related to the second other communication apparatus is already stored in the memory [paragraphs 0062, 0095, 0109, wherein in a case in which the information related to the first other communication apparatus and/or the information related to the second other communication apparatus is already stored in the memory (a given STA 110, 120, 130 in the cluster 100 may already be aware of services available in the cluster 100 and avoid performing duplicative operations)], 
the notification unit does not redundantly notify the client apparatus of the already stored information [paragraphs 0062, 0095, 0109, the notification unit does not redundantly notify the client apparatus of the already stored information (a given STA 110, 120, 130 in the cluster 100 may already be aware of services available in the cluster 100 and avoid performing duplicative operations)]. 

As per claim 3, Patil discloses the communication apparatus according to claim 1, 
wherein in a case in which the first signal or the second signal match a predetermined filtering condition received from the client apparatus, the notification unit notifies the client apparatus of the information related to the first other communication paragraphs 0062, 0099, 0109, 0110, wherein in a case in which the first signal or the second signal match a predetermined filtering condition received from the client apparatus, the notification unit notifies the client apparatus of the information related to the first other communication apparatus, and in case in which the third signal matches the predetermined filtering condition, the notification unit notifies the client apparatus of the information related to the second other communication apparatus (the data match, then the proxy STA 432 will be informed that the matching service advertisement 308; inspect and compare every received service discovery message to identify if it is a previously received packet)].

As per claim 4, Patil discloses the communication apparatus according to claim 1, 
wherein in a case in which the client apparatus has already been notified of the information related to the first other communication apparatus by the notification unit, the notification unit determines not to notify the client apparatus of the information related to the second other communication apparatus [paragraphs 0062, 0095, 0109, wherein in a case in which the client apparatus has already been notified of the information related to the first other communication apparatus by the notification unit, the notification unit determines not to notify the client apparatus of the information related to the second other communication apparatus (avoid performing duplicative operations)].

As per claim 8, Patil discloses the communication apparatus according to claim 2, 
wherein the notification unit notifies the client apparatus of the information related to the first other communication apparatus and the information related to the second other communication apparatus which are stored in the memory by receiving a request from the client apparatus [paragraphs 0011, 0073, 0078, wherein the notification unit notifies the client apparatus of the information related to the first other communication apparatus and the information related to the second other communication apparatus which are stored in the memory by receiving a request from the client apparatus (receive requests for services)].

As per claim 9, Patil discloses the communication apparatus according to claim 8, 
wherein in the predetermined time period in which the request is received, the notification unit notifies the client apparatus of the information related to the first other communication apparatus and the information related to the second other communication apparatus which are stored in the memory [paragraphs 0011, 0043, 0044, 0073, 0078, 0094, wherein in the predetermined time period in which the request is received, the notification unit notifies the client apparatus of the information related to the other communication apparatus stored in the memory].

As per claim 11, Patil discloses a control method of a communication apparatus that can act as a proxy to perform communication with a plurality of other communication fig. 1A, 1B, paragraphs 0003, 0047, 0063, 0066, a control method of a communication apparatus that can act as a proxy (proxy station ("proxy STA")) to perform communication with a plurality of other communication apparatuses (comprise a plurality of STAs) by receiving a request from a client apparatus (receive requests for services) in a network in compliance with the Neighbor Awareness Networking standard (NAN (e.g., the cluster 170))], the method comprising: 
receiving, from a first other communication apparatus, a first signal for service provision notification [fig. 7, paragraphs 0117, 0121, 0122, receiving, from a first other communication apparatus, a first signal for service provision notification (a mobile device (such as seeker STA 302 /proxy STA 302) receives a service announcement message from a provider STA (such as provider STA 304) advertising the availability of a given service; means 710 for receiving a service announcement from a provider station)]; 
receiving, from the first other communication apparatus, a second signal for service provision notification [fig. 3, paragraphs 0071, 0072, 0114, 0118, receiving, from the first other communication apparatus, a second signal for service provision notification (proxy negotiation 310; separate signal or message providing additional parameters for the service advertisement)]; 
receiving, from a second other communication apparatus, a third signal for service provision notification [fig. 7, paragraphs 0073, 0087, 0115, 0123, receiving, from a second other communication apparatus, a third signal for service provision notification (actively request (via the discovery request 314) a given service from the surrounding STAs within cluster 320; means 730 for receiving a discovery request in response to the broadcast message)]; and 
notifying the client apparatus of the information related to the first other communication apparatus and information related to the second other communication apparatus together in a case where the first signal, the second signal, and the third signal are received [fig. 3, 5, 7, paragraphs 0008, 0072, 0082, 0115, 0121, 0123, notifying the client apparatus of the information related to the first other communication apparatus and information related to the second other communication apparatus together in a case where the first signal, the second signal, and the third signal are received (responding to the discovery request, providing proxy service to the at least one seeker station; in response to the receiving, of a first proxy broadcast message (comprising service provision), and a discovery request)].

As per claim 12, Patil discloses a non-transitory computer readable storage medium storing a computer program for controlling a computer to execute a control method of a communication apparatus that can act as a proxy to perform communication with a plurality of other communication apparatuses by receiving a request from a client apparatus in a network in compliance with the Neighbor Awareness Networking standard [fig. 1A, 1B, paragraphs 0003, 0047, 0063, 0066, a non-transitory computer readable storage medium storing a computer program for controlling a computer to execute a control method of a communication apparatus that can act as a proxy (proxy station ("proxy STA")) to perform communication with a plurality of other communication apparatuses (comprise a plurality of STAs) by receiving a request from a client apparatus (receive requests for services) in a network in compliance with the Neighbor Awareness Networking standard (NAN (e.g., the cluster 170))], the method comprising: 
receiving, from a first other communication apparatus, a first signal for service provision notification [fig. 7, paragraphs 0117, 0121, 0122, receiving, from a first other communication apparatus, a first signal for service provision notification (a mobile device (such as seeker STA 302 /proxy STA 302) receives a service announcement message from a provider STA (such as provider STA 304) advertising the availability of a given service; means 710 for receiving a service announcement from a provider station)]; 
receiving, from the first other communication apparatus, a second signal for service provision notification [fig. 3, paragraphs 0071, 0072, 0114, 0118, receiving, from the first other communication apparatus, a second signal for service provision notification (proxy negotiation 310; separate signal or message providing additional parameters for the service advertisement)]; 
receiving, from a second other communication apparatus, a third signal for service provision notification [fig. 7, paragraphs 0073, 0087, 0115, 0123, receiving, from a second other communication apparatus, a third signal for service provision notification (actively request (via the discovery request 314) a given service from the surrounding STAs within cluster 320; means 730 for receiving a discovery request in response to the broadcast message)]; and 
notifying the client apparatus of the information related to the first other communication apparatus and information related to the second other communication apparatus together in a case where the first signal, the second signal, and the third signal are received [fig. 3, 5, 7, paragraphs 0008, 0072, 0082, 0115, 0121, 0123, notifying the client apparatus of the information related to the first other communication apparatus and information related to the second other communication apparatus together in a case where the first signal, the second signal, and the third signal are received (responding to the discovery request, providing proxy service to the at least one seeker station; in response to the receiving, of a first proxy broadcast message (comprising service provision), and a discovery request)].

As per claim 13, Patil discloses the communication apparatus according to claim 1, further comprising: 
a determination unit configured to determine whether to notify the client apparatus of the information related to the first other communication apparatus and the information related to the second other communication apparatus [fig. 7, paragraphs 0114, 0121, a determination unit configured to determine whether to notify the client apparatus of the information related to the first other communication apparatus and the information related to the second other communication apparatus (means 720 for selectively transmitting, based on the service announcement, a broadcast message containing an advertisement of the services provided by the provider station)].

As per claim 14, Patil discloses the communication apparatus according to claim 1, 
wherein the first signal, the second signal, and the third signal are received in a predetermined time period which arrives at a predetermined interval [fig. 3, 4C, paragraphs 0042-0044, 0101, wherein the first signal, the second signal, and the third signal are received in a predetermined time period which arrives at a predetermined interval (discovery request 150 may be sent by device 120 during a time interval associated with advertisement of the mobile device cluster 100 to potential members of the mobile device cluster 100, such as a discovery interval)].

As per claim 15, Patil discloses the communication apparatus according to claim 14, 
wherein the notification unit notifies the client apparatus of the information related to the first other communication apparatus and the information related to the second other communication apparatus together in the predetermined time period [fig. 3, 5, 7, paragraphs 0008, 0072, 0082, 0115, 0121, 0123, wherein the notification unit notifies the client apparatus of the information related to the first other communication apparatus and the information related to the second other communication apparatus together in the predetermined time period ((e.g., timing of discovery intervals); in response to the receiving, of a first proxy broadcast message (comprising service provision), and a discovery request)].

As per claim 16, Patil discloses the communication apparatus according to claim 14, 
wherein the predetermined time period is a Discovery Window defined in the Neighbor Awareness Networking standard [paragraphs 0042, 0043, 0101, 0103, wherein the predetermined time period is a Discovery Window defined in the Neighbor Awareness Networking standard (a time interval associated with NAN frame format)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil, in view of Patil et al., (Patil2), U.S. Publication No. 2016/0127996.

As per claim 5, Patil discloses the communication apparatus according to claim 1, Patil does not explicitly discloses wherein in a case in which the first signal or the second signal have a radio field intensity higher than a predetermined threshold, the notification unit notifies the client apparatus of the information related to the first other communication apparatus, and in a case in which the third signal has a radio field intensity higher than the predetermined threshold, the notification unit notifies the client apparatus of the information related to the second other communication apparatus.
However, Patil2 teaches wherein in a case in which the first signal or the second signal have a radio field intensity higher than a predetermined threshold, the notification unit notifies the client apparatus of the information related to the first other communication apparatus, and in a case in which the third signal has a radio field intensity higher than the predetermined threshold, the notification unit notifies the client apparatus of the information related to the second other communication apparatus [paragraphs 0033, 0083, wherein in a case in which the first signal or the second signal have a radio field intensity higher than a predetermined threshold, the notification unit notifies the client apparatus of the information related to the first other communication apparatus, and in a case in which the third signal has a radio field intensity higher than the predetermined threshold, the notification unit notifies the client apparatus of the information related to the second other communication apparatus (battery charge being greater than or equal to the threshold; satisfy a threshold signal strength)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Patil by including intensity higher than a predetermined threshold as taught by Patil2 because it would provide the Patil's apparatus with the enhanced capability of increasing the mobile device battery life [Patil2, paragraphs 0004, 0084].

As per claim 6, Patil discloses the communication apparatus according to claim 1, Patil does not explicitly discloses wherein in a case in which the first signal or the second signal indicate a security level higher than a predetermined level, the notification unit notifies the client apparatus of the information related to the first other communication apparatus, and in a case in which the third signal indicates a security level higher than the predetermined level, the notification unit notifies the client apparatus of the information related to the second other communication apparatus.
However, Patil2 teaches wherein in a case in which the first signal or the second signal indicate a security level higher than a predetermined level, the notification unit notifies the client apparatus of the information related to the first other communication paragraphs 0041, 0058, 0059, wherein in a case in which the first signal or the second signal indicate a security level higher than a predetermined level, the notification unit notifies the client apparatus of the information related to the first other communication apparatus, and in a case in which the third signal indicates a security level higher than the predetermined level, the notification unit notifies the client apparatus of the information related to the second other communication apparatus (determine whether the security domains and/or IP subnets match; compare the security domain)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Patil by including a security level higher than a predetermined level as taught by Patil2 because it would provide the Patil's apparatus with the enhanced capability of increasing the mobile device battery life [Patil2, paragraphs 0004, 0084].

As per claim 7, Patil discloses the communication apparatus according to claim 1, Patil does not explicitly discloses wherein the first reception unit and the second reception unit receive the first signal and the second signal, respectively, in a predetermined time period using a first frequency band, and the third reception unit receives the third signal in another predetermined time period which arrives at another predetermined time interval different from the predetermined time interval using a second frequency band, and in a case in which the third signal indicates that communication is 
However, Patil2 teaches wherein the first reception unit and the second reception unit receive the first signal and the second signal, respectively, in a predetermined time period using a first frequency band, and the third reception unit receives the third signal in another predetermined time period which arrives at another predetermined time interval different from the predetermined time interval using a second frequency band [paragraphs 0009, 0030, 0054, 0071, 0083, wherein the first reception unit and the second reception unit receive the first signal and the second signal, respectively, in a predetermined time period using a first frequency band, and the third reception unit receives the third signal in another predetermined time period which arrives at another predetermined time interval different from the predetermined time interval using a second frequency band (NAN channel for each discovery window (e.g., every 512 milliseconds (ms)))], and in a case in which the third signal indicates that communication is possible in both of the first frequency band and the second frequency band, the notification unit notifies the client apparatus of the information related to the second other communication apparatus [paragraphs 0009, 0030, 0054, 0071, 0083, 0098, in a case in which the third signal indicates that communication is possible in both of the first frequency band and the second frequency band, the notification unit notifies the client apparatus of the information related to the second other communication apparatus (NAN may utilize channel switching)]. 	
Patil2, paragraphs 0004, 0084].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Umehara, U.S. Publication No. 2013/0237259, discloses a communication apparatus comprising a threshold value of radio signals from the other terminal apparatus as a target of the proxy transmission.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/          Primary Examiner, Art Unit 2469